WALKER, P. J.
The indictment in this case was
for murder in the first degree. The record does not show that any attempt was made by the court to comply with the requirements of section 32 of the present jury law (Acts of Ala. Sp. Sess. 1909, pp. 305, 318) applicable to the case of a person indicted for a capital felony. The record shows that the defendant ivas arraigned, that he pleaded not guilty, and was tried, convicted, and sentenced, all on the same day. The provisions referred to are mandatory, and the failure of the record on an appeal from a judgment of conviction in such a case to show a compliance with them requires a reversal of the judgment. — Jackson v. State, 171 Ala. 38, 55 South. 118; Welch v. State, 1 Ala. App. 144, 56 South. 11.
Reversed and remanded.